     Case 2:20-cv-01431-KJM-DMC Document 52 Filed 11/04/20 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                          (SACRAMENTO)
11

12
     CALVARY CHAPEL OF UKIAH, A                           2:20-cv-01431-KJM-DMC
13   CALIFORNIA NON-PROFIT CORPORATION;
     CALVARY CHAPEL FORT BRAGG, A                         STIPULATION TO EXTEND DEFENSE
14   CALIFORNIA NON-PROFIT CORPORATION;                   DEADLINE TO RESPOND TO FIRST
     AND RIVER OF LIFE CHURCH, A                          AMENDED COMPLAINT
15   CALIFORNIA NON-PROFIT CORPORATION,
                                                      Courtroom: 3
16                                        Plaintiffs, Judge:        Hon. Kimberly J. Mueller
                                                      Action Filed: July 15, 2020
17                  v.
18
     GAVIN NEWSOM, IN HIS OFFICIAL
19   CAPACITY AS GOVERNOR OF CALIFORNIA;
     SONIA ANGELL, M.D., IN HER OFFICIAL
20   CAPACITY AS CALIFORNIA STATE PUBLIC
     HEALTH OFFICER; NOEMI DOOHAN, M.D.,
21   PH.D., IN HER OFFICIAL CAPACITY AS
     PUBLIC HEALTH OFFICER, MENDOCINO
22   COUNTY; AND NGOC-PHUONG LUU, M.D., IN
     HER OFFICIAL CAPACITY AS INTERIM PUBLIC
23   HEALTH OFFICER, BUTTE COUNTY,
24                                      Defendants.
25
           Whereas, on August 6, 2020, Plaintiffs Calvary Chapel of Ukiah, Calvary Chapel Fort
26
     Bragg, and River of Life Church (“Plaintiffs”) filed the first amended complaint;
27

28
                                                      1
                                    (Second) Stipulation Re: FAC Response Deadline (2:20-cv-01431-KJM-DMC)
     Case 2:20-cv-01431-KJM-DMC Document 52 Filed 11/04/20 Page 2 of 6


 1           Whereas, on August 12, 2020, Plaintiffs filed a motion for a preliminary injunction, with a
 2   hearing date of September 25, 2020;
 3           Whereas, Defendants Gavin Newsom, Governor of California; Erica Pan, M.D., (Acting)
 4   California State Public Health Officer1; Robert Bernstein, M.D., Ph.D., M.P.H., Health Officer,
 5   Butte County2; and Noemi Doohan, M.D., Ph.D., Health Officer, Mendocino County
 6   (“Defendants”), all sued in their official capacities, filed executed waivers of service setting a
 7   response deadline for the first amended complaint of October 5, 2020;
 8           Whereas, on September 1, 2020, the Court reset the hearing date on the motion for a
 9   preliminary injunction to October 16, 2020;
10           Whereas, therefore, on September 22, 2020, Plaintiffs and Defendants stipulated to extend
11   the deadlines for Defendants to respond to the first amended complement to November 2, 2020;
12           Whereas, on October 1, 2020, Plaintiffs and Defendants stipulated to extend the briefing
13   schedule and to reset the hearing date for the motion for a preliminary injunction to November 6,
14   2020;
15           Whereas, Plaintiffs and Defendants agree that the outcome of the motion for a preliminary
16   injunction is likely to have substantial significance for possible motions to dismiss the first
17   amended complaint;
18           Whereas, Plaintiffs and Defendants agree that it is sensible to postpone Defendants’
19   deadlines to respond to the complaint until a short time after the motion for a preliminary
20   injunction is decided;
21           Therefore, under Local Rule 144, Plaintiffs and Defendants hereby stipulate that the
22   deadline for all Defendants to respond to the first amended complaint is extended until 14 days
23   after the Court rules on Plaintiffs’ pending motion for a preliminary injunction.
24

25
              1
               Dr. Pan replaced Sonia Angell, M.D., as California State Public Health Officer, on an
26   interim basis. Per Federal Rule of Civil Procedure 25(d), Dr. Pan’s name should replace Dr.
     Angell’s name as a defendant herein (still in official capacity).
27           2
               Dr. Bernstein replaced Ngoc-Phuong Luu, M.D., as Public Health Officer, Butte County.
     Per Federal Rule of Civil Procedure 25(d), Dr. Bernstein’s name should replace Dr. Luu’s name
28   as a defendant herein (still in official capacity).
                                                         2
                                      (Second) Stipulation Re: FAC Response Deadline (2:20-cv-01431-KJM-DMC)
     Case 2:20-cv-01431-KJM-DMC Document 52 Filed 11/04/20 Page 3 of 6


 1   Dated: October 28, 2020                         Respectfully submitted,
 2                                                   XAVIER BECERRA
                                                     Attorney General of California
 3                                                   MARK R. BECKINGTON
                                                     Supervising Deputy Attorney General
 4

 5
                                                     _/s/ Jonathan M. Eisenberg______________
 6                                                   JONATHAN M. EISENBERG
                                                     Deputy Attorney General
 7                                                   Attorneys for Defendants Gavin Newsom,
                                                     Governor of California, and Erica Pan,
 8                                                   M.D., California State Public Health Officer
 9

10   Dated: October 28, 2020                         Respectfully submitted,
11                                                   TYLER & BURSCH, LLP
                                                     Robert H. Tyler
12

13
                                                     _/s/ Nada N. Higuera (w/permission by JME)
14                                                   NADA N. HIGUERA
                                                     Deputy Attorney General
15                                                   Attorneys for Plaintiffs Calvary Chapel of
                                                     Ukiah, Calvary Chapel Fort Bragg, and
16                                                   River of Life Church
17   Dated: October 28, 2020                         Respectfully submitted,
18                                                   BUTTE COUNTY COUNSEL’S OFFICE
19

20                                                   _/s/ Bruce S. Alpert (w/permission by JME)
                                                     BRUCE S. ALPERT
21                                                   County Counsel
                                                     Attorneys for Defendant Robert Bernstein,
22                                                   M.D., Ph.D., M.P.H., Health Officer, Butte
                                                     County
23

24

25

26

27

28
                                                3
                               (Second) Stipulation Re: FAC Response Deadline (2:20-cv-01431-KJM-DMC)
     Case 2:20-cv-01431-KJM-DMC Document 52 Filed 11/04/20 Page 4 of 6


 1   Dated: October 28, 2020                         Respectfully submitted,
 2                                                   MENDOCINO COUNTY COUNSEL’S OFFICE
 3

 4                                                   _/s/ Christian Curtis (w/permission by JME)
                                                     CHRISTIAN CURTIS
 5                                                   County Counsel
                                                     Attorneys for Defendant Noemi Doohan,
 6                                                   M.D., Ph.D., Health Officer, Mendocino
                                                     County
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                4
                               (Second) Stipulation Re: FAC Response Deadline (2:20-cv-01431-KJM-DMC)
     Case 2:20-cv-01431-KJM-DMC Document 52 Filed 11/04/20 Page 5 of 6


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   MARK R. BECKINGTON, State Bar No. 126009
     Supervising Deputy Attorney General
 3   JONATHAN M. EISENBERG, State Bar No. 184162
     Deputy Attorney General
 4    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 5    Telephone: (213) 269-6246
      Fax: (916) 731-2124
 6    E-mail: Jonathan.Eisenberg@doj.ca.gov
     Attorneys for Defendants Gavin Newsom, Governor
 7   of California, and Sandra Shewry, MPH, MSW,
     California State Public Health Officer
 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                             (SACRAMENTO)
11

12

13   CALVARY CHAPEL OF UKIAH, A                            2:20-cv-01431-KJM-DMC
     CALIFORNIA NON-PROFIT CORPORATION;
14   CALVARY CHAPEL FORT BRAGG, A                          ORDER ON [SECOND] STIPULATION
     CALIFORNIA NON-PROFIT CORPORATION;                    TO EXTEND DEFENSE DEADLINE TO
15   AND RIVER OF LIFE CHURCH, A                           RESPOND TO FIRST AMENDED
     CALIFORNIA NON-PROFIT CORPORATION,                    COMPLAINT
16
                                           Plaintiffs, Courtroom: 3
17                                                     Judge:        Hon. Kimberly J. Mueller
                   v.                                  Action Filed: July 15, 2020
18

19   GAVIN NEWSOM, IN HIS OFFICIAL
     CAPACITY AS GOVERNOR OF CALIFORNIA;
20   SONIA ANGELL, M.D., IN HER OFFICIAL
     CAPACITY AS CALIFORNIA STATE PUBLIC
21   HEALTH OFFICER; NOEMI DOOHAN, M.D.,
     PH.D., IN HER OFFICIAL CAPACITY AS
22   PUBLIC HEALTH OFFICER, MENDOCINO
     COUNTY; AND NGOC-PHUONG LUU, M.D., IN
23   HER OFFICIAL CAPACITY AS INTERIM PUBLIC
     HEALTH OFFICER, BUTTE COUNTY,
24
                                         Defendants.
25

26        The Court has received, read, and considered the second stipulation to extend the defense

27   deadline to respond to the first amended complaint herein. For good cause shown, the Court

28   hereby orders as follows:
                                                       1
                            Order on (Second) Stipulation Re: FAC Response Deadline (2:20-cv-01431-KJM-DMC)
     Case 2:20-cv-01431-KJM-DMC Document 52 Filed 11/04/20 Page 6 of 6


 1         Defendants Gavin Newsom, Governor of California, Erica Pan, M.D., (Acting) California
 2   State Public Health Officer, Robert Bernstein, M.D., Ph.D., M.P.H., Health Officer, Butte
 3   County, and Noemi Doohan, M.D., Ph.D., Health Officer, Mendocino County, all sued in official
 4   capacity, shall respond to the first amended complaint herein of Plaintiffs Calvary Chapel of
 5   Ukiah, Calvary Chapel Fort Bragg, and River of Life by the date, as yet uncertain, 14 days after
 6   the Court issues its ruling on Plaintiffs’ pending motion for a preliminary injunction.
 7         It is so ORDERED.
 8   DATED: November 3, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
                            Order on (Second) Stipulation Re: FAC Response Deadline (2:20-cv-01431-KJM-DMC)
